UNITED STATES DISTRlCT COURT
WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION
USA §
§ 541ch l O£»
vs. § NO: SA:lQ-M -00131(1)
§
(l) Benjamin Bogard §

WITHI)RAWAL OF GOVERNMENT EXHIBITS

I hereby acknowledge receipt of the following exhibits which were introduced in the
above styled and numbered cause and the withdrawal of which Was authorized by the Court on
this date: Thursday, February 21, 2019.

* Note: l understand that these exhibits must be retained pending final disposition of the

 

CHSC.

Exhibit No. Exhibit

G-l lnformation on tips provided to FBI, New York
G~Z 7 Images of van and firearms

 

 

 

 

 

 

 

_____--____'-`

Received By:
( ame)

(Name)

 

